
	

113 HR 4208 IH: Stabilizing FHA Loan Limit Calculations Act of 2014
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4208
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Gary G. Miller of California (for himself, Mr. Sherman, Mrs. Carolyn B. Maloney of New York, Mr. Calvert, Mr. McNerney, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To ensure stability in FHA maximum mortgage amount limitations for areas experiencing decreases in
			 median home prices.
	
	
		1.Short titleThis Act may be cited as the Stabilizing FHA Loan Limit Calculations Act of 2014.
		2.FHA maximum mortgage amount limitationsParagraph (2) of section 203(b) of the National Housing Act (12 U.S.C. 1709(b)(2)) is amended—
			(1)in subparagraph (A)(i), by inserting before ; or the following: ; except that with respect to 2014 and each year thereafter, the median house price for any size
			 residence for an area shall, for purposes of this clause, be considered to
			 be equal to the greatest median house price for such size residence for
			 such area used by the Secretary for purposes of determining the dollar
			 amount limitation on the principal obligation for purposes of this section
			 for 2013 (pursuant to section 238 of Public Law 112–55; 125 Stat. 702), or
			 for any year thereafter before the assignment of the Federal Housing
			 Administration case number for the mortgage involved; and
			(2)by adding at the end the following undesignated paragraph:
				
					Notwithstanding any other provision of law, if the Secretary determines, for any geographic area
			 that is smaller than an area for which dollar amount limitations on the
			 principal obligation of a mortgage are determined under this paragraph,
			 that a higher such maximum dollar amount limitation is warranted for any
			 particular size or sizes of residences in such sub-area by higher median
			 home prices in such sub-area, the Secretary may increase the maximum
			 dollar amount limitation for such size or sizes of residences for such
			 sub-area that is otherwise in effect (including pursuant to the first
			 sentence of this paragraph), but in no case to an amount that exceeds the
			 amount specified in subparagraph (A)(ii) of this paragraph..
			
